In an action, inter alia, to compel defendant to execute a lease to certain premises, defendant appeals from an order of the Supreme Court, Queens County, entered March 10, 1977, which granted plaintiff-respondent’s motion for a preliminary injunction. Order reversed, without costs or disbursements, and motion denied. It was an improper exercise of discretion for Special Term to have granted the preliminary injunction since plaintiff failed to establish a compelling right to such relief. Gulotta, P. J., Hopkins, Shapiro and Titone, JJ., concur.